—Order, Supreme Court, New York County (Marylin Diamond, J.), entered October 30, 1997, which denied defendant’s motion to dismiss the complaint on ground that the durational residency requirement of Domestic Relations Law § 230 had not been satisfied and on the ground of forum non conveniens, unanimously affirmed, with costs.
The durational residency requirement of Domestic Relations Law § 230 is satisfied herein by evidence that, for two years prior to commencement of the action, the parties regularly returned, as part of their international life style, to reside in the New York County home where they raised their two children, and that there was no other place to which they returned so frequently of with such regularity (see, Wittich v Wittich, *13210 AD2d 138; Davis v Davis, 144 AD2d 621, 622). As for defendant’s forum non conveniens motion, its denial was proper given the nexus of this action with New York County (cf., Neuter, Ltd. v Citibank, 239 AD2d 213).
We have considered defendant’s remaining arguments and find them to be without merit. Concur — Ellerin, J. P., Wallach, Williams, Mazzarelli and Andrias, JJ.